 



Exhibit 10.53
CERTAIN BENEFITS AND FEES FOR OUR
NAMED EXECUTIVE OFFICERS AND DIRECTORS
     This chart summarizes benefits we make available to our named executive
officers and directors for which we do not otherwise have written plan documents
on file.

          Description of Benefit   Eligible Positions   Amount/Schedule
Club Memberships
  Chief Executive Officer and President-Customer Management   Club Membership,
not including dues
 
       
Long-Distance Telephone Service (1)
  Legacy Sprint Executive Officers, including those that are Named Executive
Officers   Actual usage (continues after
retirement)
 
       
Personal use of corporate aircraft
  Chief Executive Officer   Under an executive security program established by
the Human Capital and Compensation Committee, the Chief Executive Officer is
required to use Sprint Nextel aircraft for personal as well as business travel.
Sprint Nextel provides these security services for its benefit rather than as a
personal benefit or perquisite for the Chief Executive Officer
 
       
 
  Other Executive Officers, including the other Named Executive Officers and
non-employee members of the Board of Directors   The Chief Executive Officer
must pre-approve any proposed personal use of the corporate aircraft for
personal reasons.
 
       
Executive Physical
  Executive Officers, including the Named Executive Officers   Reimbursement for
annual physical
examination
 
       
Board of Director Fees
  Non-employee members of the Board of Directors   Annual retainer -$70,000/year
 
       
 
      Additional Annual retainer for
Lead Independent Director -
$75,000/year
 
       
 
      Committee Chair additional annual
retainer:
 
       
 
     
     Audit Committee — $20,000
 
       
 
     
     Human Capital and Compensation Committee — $15,000
 
       
 
     
     Finance and Nominating and Corporate Governance Committees — $10,000
 
       
 
      Board and Committee In-Person Meeting Fees — $2,000/ meeting
 
       
 
      Telephonic Board and Committee Meeting Fees-$1,000/meeting
 
       
 
      Annual award of $100,000 in restricted stock units

 

(1)   Sprint Nextel reimburses for income taxes associated with these benefits.

1